DETAILED ACTION
1.	 Claims 1-3,5-9,11-13,15-18, 20-24 (now renumbered 1-20f or issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 11 as a whole, closest art of record failed to teach or suggest among other thing:
“acquiring a side texture image of a selected joint of a creature to be recognized by capturing an image on a side of the selected joint of the creature to be recognized. wherein the side is in a direction of a rotation axis of the selected joint and the side texture image comprises a strip-like ridge corresponding to the side of the selected joint; dividing a plurality of side texture features in a feature library into at least two group of texture features, each group of texture features comprising at least two side texture features, wherein the feature library stores side texture features of the selected joint of at least one creature: and, comparing the extracted side texture features with side texture features in the feature library, wherein comparison between extracted side texture features and side texture features in each group of texture features is carried out simultaneously..”
4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
5	Below is reference that teaches some limitations of the claims 1 and 11, but lacks the teaching of the limitations mentioned above? 
a. 	“BIOMETRIC INFORMATION OBTAINMENT APPARATUS, BIOMETRIC INFORMATION OBTAINMENT METHOD, COMPUTER-READABLE RECORDING MEDIUM ON OR IN WHICH BIOMETRIC INFORMATION OBTAINMENT PROGRAM IS RECORDED, AND BIOMETRIC AUTHENTICATION APPARATUS”, US 20100266169 A1, published on October 21, 2010. to Abiko; Yukihiro., disclosed. 
An identification method, (Fig.1, [0007], A method of  identifying and matching  a fingerprint or palm print images.  The texture corresponds to the texture of the fingerprint image or palm print image), comprising:
 	acquiring a side texture image of a selected joint of a creature to be recognized by capturing an image on a side of the selected joint of the creature to be recognized (Fig.10, [0015], [0016], Abiko specifically teaches a techniques of capturing and extract such a finger tip area from a distal joint to the distal end side, i.e., an area of a fingerprint. The sweep type fingerprint sensors also capture a wider area, such as the distal joint or further proximal side (palm side), i.e., the area from the midpoint between the distal joint and the proximal joint to fingertip), wherein the side is in a direction of a rotation axis of the selected joint ([0015],   the finger rotates  round at  distal joint and proximal joint)
extracting side texture features in the side texture image(Fig,10,[0090],  Abiko  specifically teaches a method of extracting  fingerprint features such as the fingerprint part ( ridge orientations) at a joint of a human finger (distal joint or proximal joint) which is concentrated to a direction that is perpendicular to the longitudinal direction of the finger); and
recognizing a side texture of the selected joint based on the extracted side texture features to verify an identity of the creature to be recognized (Fig. 1 unit 16, [0100],  the biometric authentication device 17 is adapted to perform a biometric authentication using a fingerprint image 30, the collection status of which is determined as good by the input status classification device 15-1, and performs a biometric authentication by comparing the fingerprint image 30 with a registered fingerprint image).
the recognizing a side texture of the selected joint based on the extracted side texture features comprises: comparing the extracted side texture features with side texture features in a feature library, wherein the feature library stores side texture features of selected joints of at least one creature; and determining that the extracted side texture features and the matched texture features are features of the same creature in response to presence of matched texture features in the feature library ([0100], the biometric authentication device 17 is adapted to perform a biometric authentication, using a fingerprint image 30, by comparing the fingerprint image 30 with a registered fingerprint image that has been registered in a storage section (not illustrated) in the biometric authentication apparatus 1-1. Specifically  the authentication is determined  by  comparing the width of the registered narrowing position and the width of a new narrowing position, and overwrite the old one with the new narrowing position only when the new narrowing position is smaller than the width of the previously registered narrowing position).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.







Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699